t c memo united_states tax_court jim turin sons inc petitioner v commissioner of internal revenue respondent docket no filed date norman sepenuk and gary p compa for petitioner kathey i shaw and shirley m francis for respondent memorandum findings_of_fact and opinion parr judge respondent determined deficiencies in petitioner's federal_income_tax for taxable years and in the amounts of dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure respectively all section references are to the internal_revenue_code in effect for the taxable years in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated after a concession the issue for decision is whether respondent's determination that petitioner must change from the cash_method_of_accounting to the accrual_method of accounting was an abuse_of_discretion we hold it was some of the facts have been stipulated and are so found the stipulated facts and the accompanying exhibits are incorporated herein by this reference at the time the petition in this case was filed petitioner's principal_place_of_business was located in sandy oregon findings_of_fact petitioner is a corporation engaged in the business of providing asphalt paving services a sister corporation mt hood asphalt mt hood manufactures asphalt on an as-needed basis petitioner purchases asphalt from mt hood at approximately dollar_figure per ton mt hood also sells asphalt to its other customers at approximately dollar_figure per ton when bidding on a contract or job petitioner prices the asphalt at cost since petitioner can generally purchase asphalt at a lower cost it has a competitive advantage over other paving respondent concedes a repairs expense adjustment for of dollar_figure and related adjustments for depreciation expenses for and in light of this concession and previously agreed adjustments set forth in the statutory_notice_of_deficiency a rule computation is necessary contractors in bidding on a contract this competitive advantage the difference between petitioner's cost of asphalt and the price other paving contractors have to pay for asphalt is passed along to the customer if petitioner marked up the asphalt it would have no competitive advantage in bidding on contracts on some jobs petitioner purchases asphalt from third parties in bidding on contracts where asphalt is purchased from third parties the asphalt is also bid at cost over the years petitioner has developed its own method for determining the profit necessary for a normal job this method is to charge approximately dollar_figure for a full paving crew for day's work this dollar_figure per day will cover petitioner's office overhead and provide sufficient profit to keep petitioner in business the base dollar_figure per day figure is then sometimes modified depending on competitive conditions if petitioner is very busy or has some other competitive advantage such as location and is requested to bid on a job petitioner may bid substantially higher than dollar_figure per day conversely if business is slow or for some other reason petitioner may bid substantially below dollar_figure per day to get the job whatever the job asphalt is always priced at cost and the income earned on a particular job or contract bears no relation to the amount of asphalt used in performing its paving contracts petitioner takes delivery of the asphalt when its temperature is between and degrees fahrenheit if the asphalt is not on the ground and rolled by the time it i sec_150 degrees it can no longer be used under normal circumstances the window of opportunity is approximately hours petitioner has approximately to jobs or contracts per year of varying size and complexity generally petitioner does not get paid until it completes a job when a job is finished petitioner bills the customer and requires payment typically within days opinion respondent determined that for the taxable years and petitioner's asphalt was merchandise that was an income-producing factor that petitioner therefore had inventories and thus it must use the accrual_method of accounting in order to clearly reflect taxable_income the principal issue for decision is whether it was an abuse of respondent's discretion to require petitioner to change from the cash_method_of_accounting to the accrual_method of accounting subsumed in this issue is the question of whether although the statutory_notice_of_deficiency in the instant case covered and respondent did not change petitioner's method_of_accounting for and petitioner should be required to use inventories for tax purposes by regulation the secretary has determined that inventories are necessary if the production purchase or sale of merchandise is an income-producing factor sec_1_471-1 income_tax regs although not specifically defined in the internal_revenue_code or the regulations courts have held that merchandise as used in sec_1_471-1 income_tax regs is an item acquired and held_for_sale see eg 420_f2d_352 1st cir affg tcmemo_1969_79 a taxpayer that has inventories is required to use the accrual_method of accounting unless it can show that the use of another method here the cash_method would produce a substantial identity of results and that the commissioner's determination requiring a change is an abuse_of_discretion 104_tc_367 see also 743_f2d_781 11th cir wilkinson-beane inc v commissioner supra we find as fact that emulsified asphalt which becomes useless in approximately hours is not merchandise held_for_sale by petitioner see galedrige constr inc v commissioner tcmemo_1997_240 we further find as fact that petitioner has no inventories thus sec_1_471-1 income_tax regs does not apply to petitioner for the taxable years at issue in addition we find that petitioner's method_of_accounting clearly reflects income and that it was an abuse of respondent's discretion to require petitioner to use the accrual_method of accounting see galedrige constr inc v commissioner supra for the foregoing reasons decision will be entered under rule respondent acknowledges that the facts of the instant case and galedrige constr inc v commissioner tcmemo_1997_240 are similar notwithstanding this acknowledgment respondent attempts to distinguish galedrige constr inc from the instant case we find these distinctions unconvincing
